                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Veronica Awkard,                   )           Case No. 4:17-cv-01542-DCC-KDW
                                   )
                     Plaintiff,    )
                                   )
v.                                 )                       ORDER
                                   )
Sharon Rammelsberg, Saundra Lavon )
Herrmann, Sharri Una Rammelsberg, )
Myrtle Beach Resort Homeowners’    )
Association Inc., Williams Douglas )
Management Inc., Other Unknown/    )
Unnamed Individuals,               )
                                   )
                     Defendants.   )
________________________________ )

      This matter is before the Court on Defendant Myrtle Beach Resort Homeowners’

Association, Inc.’s (“HOA”) motion for partial dismissal of Plaintiff’s amended complaint

and Plaintiff’s motion to amend her amended complaint. ECF Nos. 196, 205. Plaintiff

filed a response in opposition to HOA’s partial motion to dismiss. ECF No. 281. The

remaining Defendants filed responses in opposition to Plaintiff’s motion to amend, and

Plaintiff filed a reply. ECF Nos. 208, 211, 213, 214. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). On May 1, 2019, the Magistrate Judge issued a Report

recommending, in part, that the partial motion to dismiss be granted and the motion to

amend be denied. The Magistrate Judge advised the parties of the procedures and
requirements for filing objections to the Report and the serious consequences if they

failed to do so. Neither party has filed objections, and the time to do so has lapsed.1

       The Magistrate Judge makes only a recommendation to this Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       Here, the Magistrate Judge recommends as follows: that HOA’s partial motion to

dismiss be granted leaving only state law claims against it; that Plaintiff’s motion to amend

be denied making the only viable claims in the operative amended complaint those for

constructive   eviction   and   negligent    supervision    against   Defendants     Sharon




       1
           Plaintiff requested an extension of time to respond to the Report, which the Court
granted. Plaintiff’s objections were due by June 7, 2019; to date she has not filed
objections to the Report. The Court notes that Plaintiff filed a response in opposition to
the pending motion to compel on June 10, 2019. ECF No. 324. The Court has reviewed
this filing and is unable to construe it as objections to the Report.

                                             2
Rammelsberg, Sharri Una Rammelsberg, and Saundra LaVon Herrmann, and negligent

supervision and intentional interference with contractual relations against Defendants

William Douglas Management Inc. and HOA; that the Court find Plaintiff to be a citizen of

South Carolina for purposes of determining whether jurisdiction exists pursuant to 28

U.S.C. § 1332, and, therefore, find that such jurisdiction does not exist; and that the Other

Unknown/Unnamed Individuals be dismissed for failure to prosecute. The Magistrate

Judge also provided a thorough recitation of the applicable law and factors to be

considered in deciding whether this Court should exercise supplemental jurisdiction over

Plaintiff’s remaining state law claims. She left this decision to the undersigned.

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error an agrees with the recommendations of

the Magistrate Judge.

       Moreover, the Court declines to exercise supplemental jurisdiction over Plaintiff’s

state law claims. In making this decision, the Court has considered “convenience and

fairness to the parties, the existence of underlying issues of federal policies, comity, and

considerations of judicial economy.” See Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir.

1995). The Court finds that there are no remaining underlying issues of federal policy

and judicial economy will not be served by keeping this action in federal court.

Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims.




                                             3
                                       CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge. Defendant Myrtle Beach Homeowners’ Association, Inc’s partial motion to dismiss

[196] is GRANTED and Plaintiff’s motion to amend [205] is DENIED. All remaining

motions [284, 307, 312, 324] are FOUND as MOOT.                   Other Unknown/Unnamed

Individuals are DISMISSED for failure to prosecute pursuant to Rule 41(b). The Court

finds that Plaintiff is a resident of South Carolina for purposes of determining whether

jurisdiction exists pursuant to 28 U.S.C. § 1332; accordingly, the Court does not have

original jurisdiction over Plaintiff’s state law claims. Finally, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims.           Accordingly, Plaintiff’s

remaining state law claims are DISMISSED without prejudice to her ability to file this

action in state court. See 28 U.S.C. § 1367(d).

       IT IS SO ORDERED.

                                                           s/ Donald C. Coggins, Jr.
                                                           United States District Judge
June 14, 2019
Spartanburg, South Carolina


                                 NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                               4
